Case: 12-30794       Document: 00512196777         Page: 1     Date Filed: 04/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 3, 2013
                                     No. 12-30794
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SHIRLEY MUHLIESEN, individually and on behalf of the minor child, Devon
Muhliesen,

                                                  Plaintiff-Appellant

v.

RECEIVABLE RECOVERY SERVICES, L.L.C.,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1475


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Shirley Muhliesen sued Receivable Recovery Services, LLC (RRS) under
the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692–1692p, in
connection with debts that Ochsner Medical Services claimed she owed. The
district court ruled that Muhliesen had not asserted a claim for damages and
that her claim for injunctive relief had been rendered moot by the defendant’s




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30794     Document: 00512196777      Page: 2    Date Filed: 04/03/2013

                                  No. 12-30794

voluntary actions. The district court therefore dismissed the suit with prejudice
and denied Muhliesen leave to proceed in forma pauperis (IFP) on appeal.
      Muhliesen seeks our review of the issues whether the district court abused
its discretion by failing to sanction RRS for not disclosing all of its exhibits and
witnesses, erred by reconsidering its order that allowed Muhliesen to amend her
complaint, improperly denied her claim for damages, erred in determining that
Muhliesen’s claim for injunctive relief was moot, and erred in determining that
medical bills arising from a federal workers’ compensation claim constitute
business debts not covered by the FDCPA. Muhliesen seeks also to proceed IFP
on appeal.
      To proceed IFP, Muhliesen must show that she is a pauper and that she
appeals in good faith, i.e., that the appeal presents nonfrivolous issues. See FED.
R. APP. P. 24(a); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). Muhliesen
has presented us with an affidavit that establishes that she is unable to pay the
costs of appealing without undue hardship or deprivation of life’s necessities.
She has failed, however, to show that “the appeal involves legal points arguable
on their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983)((internal quotation marks and citation omitted). Consequently,
we may dismiss the appeal sua sponte. 5TH CIR. R. 42.2.
      Muhliesen’s IFP motion is DENIED; the appeal is DISMISSED; the
motion to supplement the record and motion to seal the record are both
DENIED.




                                         2